Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed January 21, 2022, has been fully considered and entered.  Accordingly, Claims 1-37 are pending in this application.  Claims 1, 5-11, 15, 16, 18, and 20-37 have been amended.  Claims 1, 11, and new Claim 25 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-13, 25, 28, 31-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba (PG Pub. No. 2010/026817 A1), and further in view of Schiefele (US Patent No. 6,314,416 B1) and Gevins (PG Pub. No. 2003/0013981 A1).
Regarding Claim 1, Wehba discloses a system for making changes to structures of medical measurements and to rules for collecting medical measurements, wherein the medical measurements are collected by an application executing on a mobile medical apparatus connected to a network, and the changes to the structures and to the rules are made without making changes to the application, the system comprising:
a mobile medical apparatus (see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set) configured to:
analyze the medical measurements with the application program for compliance with data consistency rules that include data structure descriptions and data validation rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
receive changes to the data consistency rules from a server over a network (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135); and
analyze the subsequent medical measurements with the application program for compliance with the updated data consistency rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information).
Wehba does not disclose:
validate or remove the medical measurements based on the analysis of the medical measurements for compliance with the data consistency rules;
update the data consistency rules with the received changes in real-time without changing or restarting the application program; and
validate or remove the subsequent medical measurements based on the analysis of the subsequent medical measurements for compliance with the updated data consistency rules.
Schiefele discloses update the data consistency rules with the received changes in real-time without changing or restarting the application program (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wehba with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Wehba in view of Schiefele does not disclose:
validate or remove the medical measurements based on the analysis of the medical measurements for compliance with the data consistency rules; and
validate or remove the subsequent medical measurements based on the analysis of the subsequent medical measurements for compliance with the updated data consistency rules.
The combination of Wehba, Schiefele, and Gevins discloses:
validate or remove the medical measurements based on the analysis of the medical measurements for compliance with the data consistency rules (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data); and
validate or remove the subsequent (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information) medical measurements based on the analysis of the subsequent medical measurements for compliance with the updated (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data) data consistency rules (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba and Schiefele with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Regarding Claim 2, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein the application program comprises an instantiation module and a configuration manager module see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set) and the mobile medical apparatus comprises a first interface to the instantiation module (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125) and a second interface to the configuration manager module (see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set).
Regarding Claim 3, Wehba in view of Schiefele and Gevins discloses the system of Claim 2, wherein the instantiation module and/or the configuration manager module are hosted externally to the mobile medical apparatus (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125).
Regarding Claim 11, Wehba discloses a method comprising, at a mobile medical apparatus: 
continuously collecting medical measurements from a medical sensor, by an application program executing on the mobile medical apparatus (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
analyze the medical measurements with the application program for compliance with data consistency rules that include data structure descriptions and data validation rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
receive changes to the data consistency rules from a server over a network (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135); and
analyze the subsequent medical measurements with the application program for compliance with the updated data consistency rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information).
Wehba does not disclose:
validate or remove the medical measurements based on the analysis of the medical measurements for compliance with the data consistency rules;
update the data consistency rules with the received changes in real-time without changing or restarting the application program; and
validate or remove the subsequent medical measurements based on the analysis of the subsequent medical measurements for compliance with the updated data consistency rules.
Schiefele discloses update the data consistency rules with the received changes in real-time without changing or restarting the application program (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wehba with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Wehba in view of Schiefele does not disclose:
validate or remove the medical measurements based on the analysis of the medical measurements for compliance with the data consistency rules; and
validate or remove the subsequent medical measurements based on the analysis of the subsequent medical measurements for compliance with the updated data consistency rules.
The combination of Wehba, Schiefele, and Gevins discloses:
validate or remove the medical measurements based on the analysis of the medical measurements for compliance with the data consistency rules (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data); and
validate or remove the subsequent (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information) medical measurements based on the analysis of the subsequent medical measurements for compliance with the updated (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data) data consistency rules (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba and Schiefele with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Regarding Claim 12, Wehba in view of Schiefele and Gevins discloses the method of Claim 11, wherein the application program comprises an instantiation module and a configuration manager module see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set) and the mobile medical apparatus comprises a first interface to the instantiation module (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125) and a second interface to the configuration manager module (see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set).
Regarding Claim 13, Wehba in view of Schiefele and Gevins discloses the method of Claim 12, wherein the instantiation module and/or the configuration manager module are hosted externally to the mobile medical apparatus (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125).
Regarding Claim 25, Wehba discloses a non-transitory computer readable medium encoded with a computer program that comprises instructions to cause a processor of a mobile health device to:
retrieve data consistency rules from a configuration file (see Wehba, paragraph [0025], where patient monitor interface and rule set processor 125 is communicatively connected with a central memory 135, which has a library of rule sets or portions thereof stored therein; the library of rule sets can be a part of a customizable drug library or other libraries that can be downloaded to medical devices), wherein the data consistency rules include data structure descriptors and data validation rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information [it is the position of the Examiner that rules that anticipate receiving information such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature, and other patient parameter information constitute data structure descriptors]);
evaluate the medical measurements, as the medical measurements are received, to determine whether the medical measurements comply with the data consistency rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
generate an alert at the mobile device if the medical measurements do not comply with the data consistency rules (see Wehba, paragraph [0061], where an example of a rule set configured to implement a series of new or different rule sets follows; in the case of PCA monitoring, three rule sets may be provided which respond to alarms associated with a patient's respiratory rate and ETCO2 level);
retrieve updated data consistency rules from the configuration file (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135);
evaluate subsequent medical measurements, as the subsequent medical measurements are received, to determine whether the subsequent medical measurements comply with the updated data consistency rules (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information); and
generate the alert at the mobile device if the subsequent measurements do not comply with the updated data consistency rules (see Wehba, paragraph [0061], where an example of a rule set configured to implement a series of new or different rule sets follows; in the case of PCA monitoring, three rule sets may be provided which respond to alarms associated with a patient's respiratory rate and ETCO2 level).
Wehba does not disclose:
validate the medical measurements if the medical measurements comply with the data consistency rules;
the data consistency rules are updated without changing or restarting the application program; and
validate the subsequent medical measurements if the subsequent medical measurements comply with the updated data consistency rules.
Schiefele discloses the data consistency rules are updated without changing or restarting the application program (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wehba with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Wehba in view of Schiefele does not disclose:
validate the medical measurements if the medical measurements comply with the data consistency rules; and
validate the subsequent medical measurements if the subsequent medical measurements comply with the updated data consistency rules.
The combination of Wehba, Schifele, and Gevins discloses:
validate the medical measurements if the medical measurements comply with the data consistency rules (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data); and
validate the subsequent medical measurements if the subsequent medical measurements comply with the updated (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135) data consistency rules (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Regarding Claim 28, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable medium of Claim 25, wherein the data consistency rules include a rule to cause the processor to compare the medical measurements to other data (see Wehba, paragraph [0063], where the rule set is implemented within one of the processors described herein to reduce the number of false positives by requiring an alarm to be present for a minimum of 30 seconds AND within N time constants of a bolus infusion of the medication associated with respiratory distress. In this context, N is generally set to one (1) but can be modified depending upon the patient's age, disease status, co-morbidities and/or other constraints).
Regarding Claim 31, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor to select one of multiple sets of data consistency rules with which to evaluate the medical measurements (see Wehba, paragraph [0010], where the system disclosed herein is designed to enable hospital personnel to configure a rule set by inputting, via a user-interface, a wide variety of monitored patient or equipment parameters, and conditions associated with those parameters).
Regarding Claim 32, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor to update the data consistency rules based on input from a user and/or from another computer program (see Wehba, paragraph [0010], where the system disclosed herein is designed to enable hospital personnel to configure a rule set by inputting, via a user-interface, a wide variety of monitored patient or equipment parameters, and conditions associated with those parameters).
Regarding Claim 33, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 32, further comprising instructions to cause the processor to determine whether to update the data structure descriptors or the data validation rules based on the input from the user and/or from the other computer program (see Wehba, paragraph [0010], where the system disclosed herein is designed to enable hospital personnel to configure a rule set by inputting, via a user-interface, a wide variety of monitored patient or equipment parameters, and conditions associated with those parameters).
Regarding Claim 35, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein the medical measurements are received from a medical sensor (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Cesare (US Patent No. 6,965,888 B1).
Regarding Claim 4, Wehba in view of Schiefele and Gevins discloses the system of Claim 2, wherein:
Wehba does not disclose the first interface and the second interface comprise a respective application program interface (API).  Cesare discloses the first interface and the second interface comprise a respective application program interface (API) (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 4, Wehba in view of Schiefele and Gevins discloses the system of Claim 2, wherein:
Wehba does not disclose the first interface and the second interface comprise a respective application program interface (API).  Cesare discloses the first interface and the second interface comprise a respective application program interface (API) (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17). 
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Boehmer (PG Pub. No. 8,850,303 B1).
Regarding Claim 5, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein:
Wehba does not disclose the data validation rules include self-referential rules.  Boehmer discloses the data validation rules include self-referential rules (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Boehmer for the benefit of interactively building rules and constraints (see Boehmer, Abstract).
Regarding Claim 6, Wehba in view of Schiefele, Gevins, and Boehmer discloses the system of Claim 5, wherein the data validation rules further include rules to compare one datum processed relative to another datum (see Wehba, paragraph [0063], where the rule set is implemented within one of the processors described herein to reduce the number of false positives by requiring an alarm to be present for a minimum of 30 seconds AND within N time constants of a bolus infusion of the medication associated with respiratory distress. In this context, N is generally set to one (1) but can be modified depending upon the patient's age, disease status, co-morbidities and/or other constraints).
Regarding Claim 15, Wehba in view of Schiefele and Gevins discloses the method of Claim 11, wherein:
Wehba does not disclose the data validation rules include self-referential rules.  Boehmer discloses the data validation rules include self-referential rules (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Boehmer for the benefit of interactively building rules and constraints (see Boehmer, Abstract).
Regarding Claim 16, Wehba in view of Schiefele, Gevins, and Boehmer discloses the method of Claim 15, wherein the data validation rules include rules to compare one datum relative to another datum (see Wehba, paragraph [0063], where the rule set is implemented within one of the processors described herein to reduce the number of false positives by requiring an alarm to be present for a minimum of 30 seconds AND within N time constants of a bolus infusion of the medication associated with respiratory distress. In this context, N is generally set to one (1) but can be modified depending upon the patient's age, disease status, co-morbidities and/or other constraints).
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, Gevins, and Boehmer, and further in view of Nock (PG Pub. No. 2002/0174331 A1).
Regarding Claim 7, Wehba in view of Schiefele, Gevins, and Boehmer discloses the system of Claim 6, wherein:
Wehba does not disclose the self-referential rules and the rules to compare one datum processed relative to another datum are configurable without change to the application program.  Nock discloses the self-referential rules and the rules to compare one datum processed relative to another datum are configurable without change to the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 8, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the system of Claim 7, wherein:
Wehba does not disclose changes to the self-referential rules and/or the rules to compare one datum relative to another datum take effect without restarting the application program.  Nock discloses changes to the self-referential rules and/or the rules to compare one datum relative to another datum take effect without restarting the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 9, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the system of Claim 7, wherein:
Wehba does not disclose the changes to the self-referential rules and/or the rules to compare one datum relative to another datum are determined algorithmically.  Nock discloses the changes to the self-referential rules and/or the rules to compare one datum relative to another datum are determined algorithmically (see Nock, paragraph [0006], where configuration information of a given server process may be changed as needed by a server administrator, which may be a human operator, or an automated process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 17, Wehba in view of Schiefele, Gevins, and Boehmer discloses the method of Claim 16, wherein:
Wehba does not disclose the structures of medical measurements and the rules for medical measurements are configurable without change to the application program.  Nock discloses the structures of medical measurements and the rules for medical measurements are configurable without change to the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 18, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the method of Claim 17, wherein:
Wehba does not disclose changes to the structures of medical measurements and/or rules for medical measurements take effect without restarting application program.  Nock discloses changes to the structures of medical measurements and/or the rules for medical measurements take effect without restarting application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 19, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the method of Claim 17, wherein:
Wehba does not disclose configuration changes to the structures of medical measurements and/or the rules for medical measurements are determined algorithmically.  Nock discloses configuration changes to the structures of medical measurements and/or the rules for medical measurements are determined algorithmically (see Nock, paragraph [0006], where configuration information of a given server process may be changed as needed by a server administrator, which may be a human operator, or an automated process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Berlin (PG Pub. No. 2004/0133460 A1).
Regarding Claim 10, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein:
Wehba does not disclose the mobile medical apparatus is further configured to analyze and validate or remove the medical measurements and the subsequent medical measurements in real time.  Berlin discloses the mobile medical apparatus is further configured to analyze and validate or remove the medical measurements and the subsequent medical measurements in real time (see Berlin, paragraph [0010], where the system facilitates, inter alia … real-time data validation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Berlin for the benefit of validating data for multiple users (see Berlin, paragraph [0010]).
Regarding Claim 20, Wehba in view of Schiefele and Gevins discloses the method of Claim 10, wherein:
Wehba does not disclose the analyzing and the validating or removing the medical measurements and the subsequent medical measurements are performed in real time.  Berlin discloses the analyzing and the validating or removing the medical measurements and the subsequent medical measurements are performed in real time (see Berlin, paragraph [0010], where the system facilitates, inter alia … real-time data validation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Berlin for the benefit of validating data for multiple users (see Berlin, paragraph [0010]).
Claims 21, 23, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Mahai (PG Pub. No. 2005/0065817 A1).
Regarding Claim 21, Wehba in view of Schifele and Gevins discloses the method of Claim 11, wherein the validating or removing comprises:
Wehba does not disclose:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures;
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
Mahai discloses:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures (see Mahai, paragraph [0341], where if the configuration parameters were not correctly received, the infusion system 210 can provide a message 520 identifying the discrepancies or the communication failure);
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Mahai for the benefit of maintaining separation of validated information and functions in a healthcare system (see Mahai, Abstract).
Regarding Claim 23, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein the application program is configured to:
Wehba does not disclose:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures;
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
Mahai discloses:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures (see Mahai, paragraph [0341], where if the configuration parameters were not correctly received, the infusion system 210 can provide a message 520 identifying the discrepancies or the communication failure);
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Mahai for the benefit of identifying a communication failure between the system devices (see Mahai, paragraph [0341]).
Regarding Claim 34, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein:
the configuration file has data fields and structure markers associated with validation rules (see Wehba, paragraph [0049], where rule set configuration processor 140 receives an instruction from the administrator to set up a new rule set at steps 205, 305; the rule set configuration processor 140 then receives a rule set name entered or selected by the user, for example “Pediatric” or “Sleep Apnea” at steps 210, 310; the rule set configuration processor 140 then receives a first medical system parameter entered by the user at steps 215, 315; the parameters may be associated with one of the types of information received by the patient monitor from the biometric sensors, such as the ETCO2, SpO2, respiratory rate or heart rate).
Wehba does not disclose the configuration file comprises a data structure description that contains a specification of hierarchy.  Mahai discloses the configuration file comprises a data structure description that contains a specification of hierarchy (see Mahai, paragraph [0011], where the first central computer receives second data from the second database in the second central computer for use in a validation procedure performed by the first central computer; the first central computer receives an XML document and determines whether the data expected to be received from the XML document is received; the first central computer can further receive the first data from at least one of the user interface and the medical device, and determine whether the first data matches the second data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Mahai for the benefit of maintaining separation of validated information and functions in a healthcare system (see Mahai, Abstract).
Regarding Claim 36, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor to:
Wehba does not disclose:
generate the alert for medical measurements that contain typing errors;
generate the alert for medical measurements that are indicative of a failure of the medical sensor;
generate the alert for medical measurements that are indicative of misplacement of dislodging of the medical sensor;
generate the alert for medical measurements that are indicative of communication line failures;
generate the alert for medical measurements that are indicative of contamination from environmental influence;
generate the alert for medical measurements that lack a statistically significant sampling; and/or
generate the alert for medical measurements of less than a complete cycle of an underlying process.
Mahai discloses:
generate the alert for medical measurements that contain typing errors;
generate the alert for medical measurements that are indicative of a failure of the medical sensor;
generate the alert for medical measurements that are indicative of misplacement of dislodging of the medical sensor;
generate the alert for medical measurements that are indicative of communication line failures (see Mahai, paragraph [0341], where if the configuration parameters were not correctly received, the infusion system 210 can provide a message 520 identifying the discrepancies or the communication failure);
generate the alert for medical measurements that are indicative of contamination from environmental influence;
generate the alert for medical measurements that lack a statistically significant sampling; and/or
generate the alert for medical measurements of less than a complete cycle of an underlying process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Mahai for the benefit of maintaining separation of validated information and functions in a healthcare system (see Mahai, Abstract).
Claims 22, 24, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Silva (PG Pub. No. 2017/0169182 A1).
Regarding Claim 22, Wehba in view of Schiefele and Gevins discloses the method of Claim 11, wherein:
Wehba does not disclose the data consistency rules are specific to a disease type.  Silva discloses the data consistency rules are specific to a disease type (see Silva, paragraph [0023], where in some implementations of the subject technology include analyzing module(s); the analyzing module(s) can, in some cases, have one or both of two types: 1) pre-defined common disease definitions, for example, as provided by an expert authority, locally, regionally, nationally, or world-wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Silva for the benefit of utilization of artificial intelligence for real-time disease identification (see Silva, Abstract).
Regarding Claim 24, Wehba in view of Schiefele and Gevins discloses the method of Claim 1, wherein:
Wehba does not the data consistency rules are specific to a disease type.  Silva discloses the data consistency rules are specific to a disease type (see Silva, paragraph [0023], where in some implementations of the subject technology include analyzing module(s); the analyzing module(s) can, in some cases, have one or both of two types: 1) pre-defined common disease definitions, for example, as provided by an expert authority, locally, regionally, nationally, or world-wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Silva for the benefit of utilization of artificial intelligence for real-time disease identification (see Silva, Abstract).
Regarding Claim 37, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein:
Wehba does not disclose wherein the data consistency rules are specific to a disease type.  Silva discloses wherein the data consistency rules are specific to a disease type (see Silva, paragraph [0023], where in some implementations of the subject technology include analyzing module(s); the analyzing module(s) can, in some cases, have one or both of two types: 1) pre-defined common disease definitions, for example, as provided by an expert authority, locally, regionally, nationally, or world-wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Silva for the benefit of utilization of artificial intelligence for real-time disease identification (see Silva, Abstract).
Claims 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Krauss (PG Pub. No. 2014/0371606 A1).
Regarding Claim 26, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable medium of Claim 25, further comprising instructions to cause the processor to:
Wehba does not disclose evaluate the medical measurements based on the data consistency rules, as the medical data is received, to determine whether the medical measurements are incomplete, inaccurate, contain inconsistent information, and/or do not conform to the data structure descriptors.  Krauss discloses evaluate the medical measurements based on the data consistency rules, as the medical data is received, to determine whether the medical measurements are incomplete, inaccurate, contain inconsistent information, and/or do not conform to the data structure descriptors (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Krauss for the benefit of monitoring medical parameters for compliance with the parameter requirements (see Krauss, paragraph [0290])
Regarding Claim 29, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable medium of Claim 25, wherein:
Wehba does not disclose the medical measurements are received from a first source, and wherein the data consistency rules include a rule to to cause the processor to determine whether the medical measurements are consistent with medical measurements provided by a second source.  Krauss discloses the medical measurements are received from a first source, further comprising instructions to cause the processor of the mobile device to determine whether the medical measurements are consistent with medical measurements provided by a second source (see Krauss, paragraph [1110], where successful intubation of the patient is verified by data comparison of the patient's capnogram and standardized capnograms for intubation in computer 264).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Krauss for the benefit of monitoring medical parameters for compliance with the parameter requirements (see Krauss, paragraph [0290]).
Regarding Claim 30, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable medium of Claim 25, wherein the data consistency rules include a rule to cause the processor to:
Wehba does not disclose:
evaluate an extent of a variation of the medical measurements;
evaluate the medical measurements to determine whether values of the medical data are within a limit; and/or
determine whether the medical measurements contain an invalid character.
Krauss discloses:
evaluate an extent of a variation of the medical measurements (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range);
evaluate the medical measurements to determine whether values of the medical data are within a limit (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range); and/or
determine whether the medical measurements contain an invalid character.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Krauss for the benefit of monitoring medical parameters for compliance with the parameter requirements (see Krauss, paragraph [0290]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins as applied to Claims 1-3, 11-13, 25, 28, 31-33, and 35 above, and further in view of Boehmer.
Regarding Claim 27, Wehba in view of Schiefele and Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein the data consistency rules include a rule to cause the processor to:
Wehba does not disclose evaluate the medical measurements based on a self-referential parameter.  Boehmer discloses evaluate the medical measurements based on a self-referential parameter (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Boehmer for the benefit of interactively building rules and constraints (see Boehmer, Abstract).
Response to Arguments
Applicant’s Arguments, filed January 21, 2022, have been fully considered, but they are not persuasive.
Applicant argues on page 14 of Applicant’s Remarks that Wehba, alone, or in combination with Schiefele or Gevins does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claim 11.  The Examiner respectfully disagrees.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Schiefele discloses a reconfigurable computing system (see Schiefele, Claim 1).  It is the position of the Examiner that the claimed ‘computing system’ is sufficiently analogous to the disclosure of Wehba to suggest a combination with the ‘application program’ disclosed in Wehba (see Wehba, paragraph [0047]).  In addition, Wehba discloses the rules containing data descriptors and data validation rules as cited above.  In addition, Schiefele discloses real-time reconfigurability of a rule processing system (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).  It is the position of the Examiner that real-time reconfigurability suggests the ability to change the rules of the application program ‘without changing or restarting the application program’.
Applicant further argues that Gevins does not disclose validating data based on rules analogous to the rules described in Wehba.  The Examiner respectfully disagrees for the reasons set forth above regarding combination of references.
Applicant further argues with respect to Claims 4 and 14 that Cesare does not disclose an instantiation module and a configuration manager module interface comprising an API.  The Examiner respectfully disagrees.  Felsheim discloses a data cleansing software application implemented as a plurality of modules (see Felsheim, paragraph [0047]).  Accordingly, it is the position of the Examiner that a combination Felsheim and Cesare discloses a plurality of data cleansing modules in the form of an API.
Applicant further argues with respect to Claims 5, 6, 15, and 16 that Boehmer does not disclose self-referential rules that validate data.  The Examiner respectfully disagrees.  Boehmer discloses self-referential rules (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).  Accordingly, it is the position of the Examiner that the combination of the data consistency rules comprising data validation rules and data descriptors disclosed by Wehba, the data validation techniques disclosed by Gevins, and the self-referential rules disclosed by Boehmer discloses self-referential rules that validate data.
Applicant further argues with respect to Claims 7-9 and 17-19 that Nock is directed to a server process and is thus not sufficiently analogous to an application program.  The Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, a server process is a program that runs on a server.  It is the position of the Examiner that a server process is in substantially the same field of endeavor as an application program as to be sufficiently analogous to suggest a combination with references such as Wehba which discloses an application program.
Applicant further argues that Berlin does not teach, disclose, or fairly suggest, the elements of dependent Claims 10 and 20.  However, Applicant provides explanation on page 20 of Applicant’s Remarks for how the “additional features recited therein” are distinguished from Berlin.  Accordingly, Applicant’s arguments regarding Claims 10 and 20 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues with respect to Claims 22 and 24 that the rules disclosed in Silva are not data consistency rules.  The Examiner respectfully disagrees for the reasons set forth above regarding combination of references.
Applicant further argues with respect to Independent Claim 25 that Wehba, alone, or in combination with Scheifele and Gevins, does not teach, disclose, or fairly suggest, all of the claim elements.  The Examiner respectfully disagrees.  Wehba explicitly discloses obtaining a rule set from a central memory (see Wehba, paragraph [0025]).  Furthermore, it is the position of the Examiner that obtaining an existing rule set from the server vs obtaining a different rule set from the server are not patentably distinguishable, as both techniques apply different rules to the data than the rules previously applied.  All other arguments regarding Claim 25 are not persuasive at least in view of the reasons set forth regarding Claims 1 and 11 above.
Applicant further argues with respect to Claims 28 and 31-33 that the rules disclosed in Wehba are not data consistency rules.  The Examiner respectfully disagrees.  It is the position of the Examiner that rules that anticipate receiving information such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature, and other patient parameter information constitute data structure descriptors.
Applicant further argues with respect to Claims 26, 29, and 30 that Krauss does not disclose evaluating medical measurements based on data consistency rules.  The Examiner respectfully disagrees.  Krauss discloses medical parameter interpretation (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range).  Accordingly, it is the position of the Examiner that medical parameter interpretation is not patentably distinguishable from evaluating compliance with the data descriptors contained with in the claimed data consistency rules.
Applicant’s arguments with respect to dependent Claim 27 are not persuasive at least in view of the reasons set forth regarding Applicant’s arguments with respect to Claims 5, 6, 15, and 16 above.
Applicant further argues with respect to Claims 34 and 36 that Mahai does not disclose a configuration file.  The Examiner respectfully disagrees.  Wehba does disclose a configuration file (see Wehba, paragraph [0025], where patient monitor interface and rule set processor 125 is communicatively connected with a central memory 135, which has a library of rule sets or portions thereof stored therein; the library of rule sets can be a part of a customizable drug library or other libraries that can be downloaded to medical devices).  As the rejection of Claims 34 and 36 are based on a combination of Wehba and Mahai, Applicant’s arguments are not persuasive for the reasons set forth above regarding combination of references.
Applicant further argues with respect to Claim 37 that the rules disclosed in Silva are not data consistency rules.  The Examiner respectfully disagrees for the reasons set forth above regarding combination of references.
All other arguments are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Felsheim (PG Pub. No. 2010/0257145 A1), which concerns rules based cleansing and formatting.
Friedlander (PG Pub. No. 2008/0306984 A1), which concerns data integration across multiple domains.
Burdick (PG Pub. No. 2004/0107386 A1), which concerns generating test data for evaluating data cleansing applications.
Al-Khowaiter (PG Pub. No. 2015/0326582 A1), which concerns securing data connections between multiple networks.
Chunyan (CN 102156893 A), which concerns cleaning data received from an RFID network.
Lislie (US Patent No. 5,539,896), which concerns dynamically linking code segments in real time in a multiprocessor computing system employing dual buffered shared memory.
Kumar (PG Pub. No. 2006/0047789 A1), which concerns rule-based filtering and alerting.
Mamou (PG Pub. No. 2005/0240354 A1), which concerns, inter alia, mobile data cleansing.
Nelke (PG Pub. No. 2015/0058280 A1), which concerns, inter alia, updated data quality rules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        





























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161